           Case 3:19-cv-01597-VLB Document 32 Filed 08/31/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 STATE OF CONNECTICUT,                   :     Case No. 3:19-cv-1597(VLB)
                                         :
         Plaintiff,                      :
                                         :
 v.                                      :
                                         :
U.S. DEPARTMENT OF HOMELAND              :
SECURITY, et al.,                        :
                                         :
         Defendants.                     :                  August 31, 2020

                                JOINT STATUS REPORT

         Pursuant to the Court’s August 6, 2020 Order, the Parties submit this Joint

Status Report regarding the status of the Parties’ settlement discussions:

      1. Defendant U.S. Department of Homeland Security and Plaintiff State of

Connecticut have exchanged proposed drafts for a settlement agreement in a good

faith effort to reach a resolution.

      2. The Parties have not reached a settlement agreement.

      3. The Parties propose that if an agreed settlement framework cannot be

reached within 14 days of this Joint Status Report, then Plaintiffs should file their

opposition brief no later than September 28, 2020.

      4. If the Parties reach a settlement agreement, the Parties will promptly notify

the Court.

         WHEREFORE, for the foregoing reasons, the Parties respectfully move the

Court to set Plaintiffs’ deadline to respond to Defendants’ pending Motion to

Dismiss the Amended Complaint for September 28, 2020 if no agreement can be

reached within 14 days of this filing.
       Case 3:19-cv-01597-VLB Document 32 Filed 08/31/20 Page 2 of 3



Dated: August 31, 2020            Respectfully Submitted,


                                  ETHAN P. DAVIS
                                  Acting Assistant Attorney General,
                                  U.S. Department of Justice, Civil Division

                                  WILLIAM C. PEACHEY
                                  Director, Office of Immigration of Litigation,
                                  District Court Section

                                  WILLIAM C. SILVIS
                                  Assistant Director

                                  /s/ T. Benton York
                                  T. BENTON YORK (U.S.D.C. CT phv10355)
                                  Trial Attorney
                                  U.S. Department of Justice, Civil Division
                                  Office of Immigration Litigation – DCS
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, D.C. 20044
                                  Tel: (202) 598-6073
                                  Email: Thomas.B.York@usdoj.gov
                                  Attorneys for Defendants

                                  WILLIAM TONG
                                  Attorney General
                                  State of Connecticut

                                  VANESSA ROBERTS AVERY (CT # 21000)
                                  Associate Attorney General

                                  By: /s/ Joshua Perry
                                  JOSHUA PERRY* (CT # 439166)
                                  Special Counsel for Civil Rights
                                  165 Capitol Avenue
                                  Hartford, CT 06106
                                  (860) 808-5318
                                  Joshua.perry@ct.gov
                                  Attorneys for Plaintiff State of Connecticut




                                    2
        Case 3:19-cv-01597-VLB Document 32 Filed 08/31/20 Page 3 of 3




                           CERTIFICATE OF SERVICE
      I hereby certify that on August 31, 2020, I electronically filed the foregoing
document with the Clerk of the United States District Court for the District of
Connecticut by using the CM/ECF system. Counsel in the case are registered
CM/ECF users and service will be accomplished by the CM/ECF system.


                            By: /s/ T. Benton York
                               T. BENTON YORK
                               Trial Attorney
                               United States Department of Justice
                               Civil Division




                                         3
